Title: From George Washington to Philip Livingston and John Jay, 29 June 1776
From: Washington, George
To: Livingston, Philip,Jay, John



Head Quarters [New York] 29th June 1776.

Genl Washington presents his Complimts to Mr Livingston & Mr Jay—thanks them most cordially for their kind Information & Invitation; but is so exceedingly hurried just at this time, that it is not in his power to attend the examination of G. Forbes. He begs it may go on, and will take it exceedingly kind if Forbes and the examination when taken, be sent to head Quarters at half after four Oclock, when the General will have an Officer or two present to question him, & compare his answers with the information given Mr Livingston and Mr Jay.
